Elliott, J.
This case is here for the second time, City of Logansport v. Humphrey, 84 Ind. 467. On the return of the case into the trial court, upon a judgment of reversal, the appellee made some amendments to his complaint, and that court overruled a demurrer addressed to it by the appellant.
We are not aided by a brief from the appellee, and our unaided investigation has not enabled us to find any substantial difference between the present complaint and the one presented to us on the former appeal. The slight amendments made to it have not materially changed its character, and it is substantially the same complaint held bad when *147the case was here the first time. Our conclusion is, that the former judgment requires us to declare the complaint bad.
Filed April 3, 1886.
It is a familiar rule that a judgment pronounced on appeal becomes, as to all points directly decided, the law of the case throughout all its subsequent stages. The effect of this rule can not be evaded by making amendments to a pleading held bad, which do not substantially change its character.
The decision on the former appeal requires that the judgment be reversed.